Citation Nr: 1809820	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-53 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1955 to September 1979. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
April 2014 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for OSA to include as secondary to his service-connected diabetes mellitus, type II, with erectile dysfunction or hypertension.  

In connection with his claim the Veteran was provided with a March 2014 VA examination.  The examiner concluded that the Veteran's sleep apnea was not aggravated by his diabetes mellitus, type II, because it is "medically impossible for diabetes mellitus and erectile dysfunction to aggravate sleep apnea."  The examiner added that erectile dysfunction does not aggravate sleep apnea because there is no anatomical nor physiological connection.

The Board finds the March 2014 VA opinion to be inadequate.  The examiner did not explain why it was "medically impossible" for diabetes mellitus to aggravate sleep apnea and did not provide an opinion as to whether the Veteran's diabetes could have caused his OSA.  In addition the Veteran submitted a March 2014 note from his private treatment provider indicating that his OSA could make his hypertension and diabetes mellitus difficult to control.  However, the March 2014 VA examiner did not address the private opinion in her rationale or provide an opinion as to whether the Veteran's service-connected hypertension caused or aggravated his OSA.  As such, an addendum opinion is needed on remand. 

In addition, it appears the Veteran receives treatment at a VA medical center.  As such, any and all VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file any and all outstanding VA treatment records.  

2.  After the completion of the above the AOJ must contact the VA examiner who examined the Veteran in March 2014 in connection with his claim for service-connection for OSA and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA is etiologically related to his active service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA is caused by his service-connected diabetes mellitus, type II, with erectile dysfunction?

(c)  If the answer to (b) is no is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected diabetes mellitus, type II, with erectile dysfunction aggravated his OSA?

The examiner should consider and discuss as necessary the March 2014 note from the Veteran's private physician indicating his OSA can make his diabetes mellitus, type II, difficult to control.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's OSA is caused by his service-connected hypertension?

(e)  If the answer to (d) is no is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected hypertension aggravated his OSA?

The examiner should consider and discuss as necessary the March 2014 note from the Veteran's private physician indicating his OSA can make his hypertension difficult to control.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the March 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The RO should then re-adjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



